34 Ill. 2d 305 (1966)
215 N.E.2d 257
THE PEOPLE OF THE STATE OF ILLINOIS, Appellant,
v.
HOWARD H. LERCH, Appellee.
No. 39355M.
Supreme Court of Illinois.
Opinion filed March 24, 1966.
WILLIAM G. CLARK, Attorney General, of Springfield, and WILLIAM R. NASH, State's Attorney, of Rockford, (FRED G. LEACH, Assistant Attorney General, and ALFRED W. COWAN, JR., Assistant State's Attorney, of counsel,) for the People.
BERRY & SIMMONS, of Rockford, (BERNARD F. HEALY, JR., of counsel,) for appellee.
No. 39355M. Caused transferred.
Mr. CHIEF JUSTICE KLINGBIEL delivered the opinion of the court:
This cause is here on a direct appeal by the State from *306 an order of a magistrate of the circuit court of Winnebago County granting a motion to suppress certain evidence. Although neither party has questioned our jurisdiction to entertain the appeal, we are obliged to do so, for the consent of the parties cannot give us jurisdiction.
The constitution of Illinois provides that appeals from the final judgments of circuit courts shall lie directly to the Supreme Court in certain cases and also provides that the Supreme Court may provide by rule for appeals to the appellate court from other than final judgments of the circuit court. (Const., art. VI, secs. 5, 7.) We have provided by rule for appeals by the State from orders suppressing evidence. (Rule 27(4), 28 Ill. 2d xxi.) However, such appeals are interlocutory in nature and are not appeals from final judgments. (People v. Aiuppa, 29 Ill. 2d 65; People v. Collins, 25 Ill. 2d 574.) Our jurisdiction is limited to appeals from final judgments and all other appeals shall be taken to the appellate court. (Rule 28-1A, 28 Ill. 2d xxviii, Rule 27(3), 28 Ill. 2d xxi.) Since the order appealed from is not a final judgment we have no jurisdiction and the cause is transferred to the Appellate Court for the Second District.
Cause transferred.